RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4352-18

STATE OF NEW JERSEY,

         Plaintiff–Respondent,

v.

N. E. J.,

     Defendant–Appellant.
_______________________

                   Submitted January 11, 2021 – Decided September 2, 2021

                   Before Judges Messano and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Indictment No. 17-03-
                   0174.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John Douard, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Christine A. Hoffman, Acting Gloucester County
                   Prosecutor, attorney for respondent (Dana R. Anton,
                   Special Deputy Attorney General/Acting Senior
                   Assistant Prosecutor, on the brief).

PER CURIAM
      After a bench trial, defendant N.E.J. was found guilty of aggravated sexual

assault against his minor niece. Defendant appeals from an April 24, 2019

judgment sentencing him to nine years' incarceration with eighty-five percent

parole ineligibility pursuant to the No Early Release Act (NERA). On appeal,

defendant argues the judge erred by admitting testimony about defendant's prior

sexual misconduct under N.J.R.E. 404(b) and the principles of fresh complaint.

We affirm for the reasons set forth below.

                                       I.

      The victim, R.T., was born in March 2000. During the relevant time

periods she resided in Pennsylvania with her parents and two brothers.

Defendant is the victim's maternal uncle, and he resided with the victim’s

maternal grandparents in Pine Hill, New Jersey. The grandparents resided in

Pine Hill, New Jersey at all relevant times except for a one-year period when

they resided in Washington Township, New Jersey from July 1, 2014 to August

31, 2015. The sexual assault complained of took place during this one-year

period. When R.T. was approximately twelve years old, she began to exhibit

certain behavior problems, including sexual promiscuity and running away from

home. She was hospitalized several times in her early teen years because of

these behavioral issues. When she was fifteen, she ran away, and eventually her


                                                                          A-4352-18
                                       2
parents sent her to live at the Children’s Home of York (CHOY). During her

stay at CHOY during December 2015, R.T. was required to attend regular

therapy sessions. On December 24, R.T. disclosed to Lisa Fritz, her therapist,

that when she was nine years old defendant touched her over and under her

clothes, and digitally penetrated her vagina. This happened while R.T. was on

an overnight visit to her grandparents’ home in Pine Hill. Dawn Kammerer, a

forensic interviewer with the Lancaster County Children's Alliance , also

interviewed the victim. During that interview, R.T. disclosed the Pine Hill

assault as well a second incident in which defendant penetrated R.T.'s vagina

with his penis in the basement of her grandparents’ Washington Township home

when she was fourteen.

      The Gloucester County Prosecutor’s Office investigated the second

incident. Defendant was indicted for 1st degree aggravated sexual assault on

March 22, 2017.

      Before the bench trial, the State filed two motions in limine: 1) to admit

testimony of Lisa Fritz and Dawn Kammerer as to the first assault under N.J.R.E.

404(b), and 2) to admit the testimony of Dawn Kammerer as to the second

assault under the fresh complaint doctrine. The court admitted Fritz' testimony

under Rule 404(b) and Kammerer's testimony on the second assault under the


                                                                         A-4352-18
                                       3
fresh complaint doctrine. At the conclusion of the bench trial on July 9, 2018,

the judge found the defendant guilty of first degree aggravated sexual assault.

Defendant argues on appeal that:

            THE     JUDGE    ERRED   BY   ADMITTING
            IRRELLEVANT AND UNRELIABLE EVIDENCE
            OF N.E.J.’S SEXUAL MISCONDUCT FIVE YEARS
            PRIOR TO THE OFFENSE CHARGED IN THE
            INDICTMENT. THAT THIS WAS A BENCH TRIAL
            DOES NOT RENDER ALL PRIOR-CRIME AND
            "FRESH COMPLAINT" EVIDENCE ADMISSIBLE.

                  A. The Evidence Of Uncharged Sexual
                  Misconduct By N.E.J. Was Improper
                  N.J.R.E. 404(b) Evidence, and The Judge
                  Failed to Explain Why She Regarded It as
                  Admissible Under the Rule.

                  B. R.T.’s Alleged Disclosures to Fritz and
                  Kammerer About the Five-Year-Old
                  Uncharged Misconduct of N.E.J. Should
                  Have Been Excluded From Evidence
                  Because These Statements Did Not Fall
                  Within the Purview of the Fresh
                  Complaint Doctrine and Unduly
                  Prejudiced the Defense.

                                       II.

      We first address the "admission of other crimes evidence – specifically,

the admission of a prior uncharged act of attempted sexual assault against a

young [girl] who identified defendant as her assailant. N.J.R.E. 404(b) governs

the admissibility of such evidence." State v. Willis, 225 N.J. 85, 97 (2016).

                                                                          A-4352-18
                                       4
      We review a trial court's ruling on the admissibility of other crimes,

wrongs, or bad acts evidence for abuse of discretion. State v. Barden, 195 N.J.

375, 390-91 (2008). We afford great deference to the court's ruling and will

reverse only where there was a clear error of judgment. Ibid.

      N.J.R.E. 404(b) governs other crimes, wrongs, or acts evidence as follows:

            [E]vidence of other crimes, wrongs, or acts is not
            admissible to prove the disposition of a person in order
            to show that such person acted in conformity therewith.
            Such evidence may be admitted for other purposes,
            such as proof of motive, opportunity, intent,
            preparation, plan, knowledge, identity or absence of
            mistake or accident when such matters are relevant to a
            material issue in dispute.

      "'[B]ecause N.J.R.E. 404(b) is a rule of exclusion rather than a rule of

inclusion,' the proponent of evidence of other crimes, wrongs or acts must satisfy

a four-prong test." State v. Carlucci, 217 N.J. 129, 140 (2014) (quoting State v.

P.S., 202 N.J. 232, 255 (2010)). Under this test, commonly known as the Cofield

test, to be admissible under N.J.R.E. 404(b), the evidence of the other crime,

wrong or act: (1) "must be admissible as relevant to a material issue;" (2) "must

be similar in kind and reasonably close in time to the offense charged;" (3)

"evidence of the other crime must be clear and convincing;" and (4) its probative

value "must not be outweighed by its apparent prejudice." State v. Cofield, 127

N.J. 328, 338 (1992).

                                                                           A-4352-18
                                        5
      To satisfy the first prong of Cofield, the evidence must have "a tendency

in reason to prove or disprove any fact of consequence to the determination of

the action." See N.J.R.E. 401 (defining "[r]elevant evidence"). The evidence

must also concern a material issue, "such as motive, intent, or an element of the

charged offense . . . ." State v. Rose, 206 N.J. 141, 160 (2011) (quoting P.S.,

202 N.J. at 256). Under Cofield, an issue is material if "the matter was projected

by the defense as arguable before trial, raised by the defense at trial, or was one

that the defense refused to concede." Ibid. (quoting P.S., 202 N.J. at 256).

      Proof of the second prong is not required in all cases, but only in those

that replicate the facts in Cofield, where "evidence of drug possession that

occurred subsequent to the drug incident that was the subject of the prosecution

was relevant to prove possession of the drugs in the charged offense." Barden,

195 N.J. at 389 (quoting Williams, 190 N.J. at 131).

      The third prong requires clear and convincing proof that the person against

whom the evidence is introduced actually committed the other crime or wrong.

Carlucci, 217 N.J. at 143. "[T]he prosecution must establish that the act of

uncharged misconduct . . . actually happened by 'clear and convincing'

evidence." Rose, 206 N.J. at 160 (quoting Cofield, 127 N.J. at 338).




                                                                            A-4352-18
                                        6
      Last, the fourth prong is "generally the most difficult part of the test."

Barden, 195 N.J. at 389. "Because of the damaging nature of such evidence, the

trial court must engage in a 'careful and pragmatic evaluation' of the evidence to

determine whether the probative worth of the evidence is outweighed by its

potential for undue prejudice." Ibid. (quoting State v. Stevens, 115 N.J. 289,

303 (1989)). The analysis incorporates balancing prejudice versus probative

value required by N.J.R.E. 403, but does not require, as does N.J.R.E. 403, that

the prejudice substantially outweigh the probative value of the evidence. State

v. Reddish, 181 N.J. 553, 608 (2004). Rather, the risk of undue prejudice must

merely outweigh the probative value. Ibid. (citations omitted).

      We briefly summarize fresh complaint principles. Ordinarily, a third

party's testimony about a victim's out of-court description of an alleged assault

is inadmissible hearsay evidence. N.J.R.E. 802. The fresh-complaint rule is a

common law exception to this rule that "allows witnesses in a criminal trial to

testify to a victim's complaint of sexual assault." State v. Hill, 121 N.J. 150,

151 (1990); State v. W.B., 205 N.J. 588, 616 n.14 (2011). The purpose of the

rule is to "allow[] the admission of evidence of a victim's complaint of sexual

abuse, otherwise inadmissible as hearsay, to negate the inference that the

victim's initial silence or delay indicates that the charge is fabricated." State v.


                                                                             A-4352-18
                                         7
R.K., 220 N.J. 444, 455 (2015) (citing Hill, 121 N.J. at 163). "[T]o qualify as

fresh-complaint evidence, the victim's statement must have been made

spontaneously and voluntarily, within a reasonable time after the alleged assault,

to a person the victim would ordinarily turn to for support." R.K., 220 N.J. at

455 (citing W.B., 205 N.J. at 616). "The determination of whether the fresh

complaint rule's conditions of admissibility have been satisfied is committed to

the discretion of the trial court." State v. L.P., 352 N.J. Super 369, 380-81 (App.

Div. 2002) (citing Hill, 121 N.J. at 167-68). We may find an abuse of discretion

if the court made a "clear error of judgment." State v. Brown, 170 N.J. 138, 147

(2001) (quoting State v. Marrero, 149 N.J. 469, 484 (1997)).

                                       III.

      The judge admitted therapist Lisa Fritz' testimony regarding the

uncharged Pine Hill sexual assault, however we agree with defendant that the

judge did not perform the requisite Cofield analysis, so our review must be de

novo. See State v. Garrison, 228 N.J. 182, 194 (2017) (citations omitted). The

record shows that R.T. reported defendant's digital penetration and offensive

touching to her therapist.    We conclude, based on this record, that Fritz'

testimony about the Pine Hill sex assault went to defendant's plan to desensitize

R.T. to future sexual contacts. See Id. at 196. R.T.'s account to Fritz of what


                                                                            A-4352-18
                                        8
defendant did to her when she was nine years old was detailed and thorough,

and the judge found R.T. to be a credible witness. Consequently, we find the

evidence of the Pine Hill assault to be clear and convincing. This was a bench

trial, and there was no jury which could be adversely influenced by the

testimony. Hence we conclude that any prejudice to defendant from Fritz'

testimony did not outweigh its probative value in proving defendant's plan.

      Defendant argues that Fritz' testimony should not have been admitted

under prong two of Cofield. We are not persuaded.

            The requirement set forth as prong two of Cofield . . .
            is not one that can be found in the language of Evidence
            Rule 404(b). Cofield's second prong, therefore, need
            not receive universal application in Rule 404(b)
            disputes. Its usefulness as a requirement is limited to
            cases that replicate the circumstances in Cofield.

            [State v. Williams, 190 N.J. 114, 131 (2007).]

            In Cofield . . . the State sought to introduce evidence
            establishing the defendant's constructive possession of
            drugs during an illegal-drug street encounter that
            occurred subsequent to the drug incident that was the
            subject of the prosecution. The State sought to admit
            that similar and close-in-time other-crimes evidence as
            relevant to prove the defendant's possession of drugs in
            the charged offense, an element that was hotly
            contested. The test that the Court ultimately fashioned
            included an aspect that plainly addressed the specific
            drug evidence at issue in Cofield.

            [Id. (citations omitted).]

                                                                         A-4352-18
                                         9
"Temporality and similarity of conduct is not always applicable, and thus not

required in all cases." Rose, 206 N.J. at 160. Our de novo review of the record

leads us to conclude the judge properly admitted Fritz' testimony about the Pine

Hill assault under N.J.R.E. 404(b).

      Defendant argues next that the witnesses' Pine Hill assault testimony was

inadmissible under the fresh complaint doctrine.       The record reveals some

confusion during pre-trial argument, however the judge ultimately admitted Lisa

Fritz's Pine Hill sex assault testimony under N.J.R.E. 404(b), and Dawn

Kammerer's Washington Township sex assault testimony under the fresh

complaint doctrine.    Defendant conceded as much before the trial judge,

consequently this argument has no merit. Any argument not addressed here

lacks sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                            A-4352-18
                                       10